5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022, 05/24/2022, 05/24/2022 and 11/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,101,927 in view of Abu-Surra et al (US 2010/0,100,791)


Instant Application 17/389,004
US 11,101,927
As per claim 1:

A method, comprising:


 

wherein the indication information is used for determination of 

a target base graph for performing low-density parity-check (LDPC) encoding or decoding, 

wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs,

 a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, 

an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, 

an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and

 N is a positive integer greater than or equal to 2; and 

performing, by the device, LDPC encoding or decoding based on the target base graph. 
 
As per claim 1:

A method for data transmission, the method comprising: 



determining, by the terminal device according to the indication information, 

a target base graph used to perform low-density parity-check (LDPC) encoding and decoding, 

wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, 

a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, 

an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, 

an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and 

N is a positive integer greater than or equal to 2. 

As per claim 2:
As per claim 10:
As per claim 18:
wherein the indication information is a modulation and coding scheme (MCS) index. 
As per claim 2:


wherein the indication information is a modulation and coding scheme (MCS) index. 
As per claim 3:
As per claim 11:



 wherein the MCS index is associated with the target base graph. 
As per claim 3:
… the target base graph comprises: determining…based on a correspondence between an MCS index and a base graph, 

a base graph corresponding to the MCS index as the target base graph. 
As per claim 4:
As per claim 12:
wherein the MCS index is associated with a modulation order. 
As per claim 5:
Determining… a transport block size and a modulation order according to the MCS index…

As per claim 5:
As per claim 13:
As per claim 19:
wherein the target base graph is associated with a code length and a code rate. 
As per claim 5:


the target base graph according to the code length and the code rate. 
As per claim 6:
As per claim 14:
determining a target lifting factor based on a code length of a to-be-encoded code block;  

wherein performing LDPC encoding based on the target base graph comprises: performing LDPC encoding on the to-be-encoded code block based on the target base graph and the target lifting factor. 
As per claim 6:

Determining,,, based on a code length of a to-be-encoded code block, a target lifting factor;  and 

Performing…, LDPC encoding on the to-be-encoded code block based on the target lifting factor and the target base graph. 
As per claim 7:
As per claim 15:
As per claim 20:
determining a target lifting factor based on a code length of a to-be-encoded code block;  


wherein performing LDPC decoding based on the target base graph comprises: performing LDPC decoding on received information based on the target base graph and the target lifting factor. 
As per claim 7:

determining, by the terminal device based on a code length of a to-be-encoded code block, a target lifting factor;  and 
performing, by the terminal device, LDPC decoding on received information based on the target lifting factor and the target base graph. 

As per claim 8:
As per claim 16:


wherein the indication information is included in downlink control information (DCI).
As per claim 8 and 9:

wherein the indication information is included in a control information. 
Wherein the control information is downlink control information (DCI). 


One of ordinary skill in the art would clearly recognize independent claims 1, 9 and 17 of current application is an obvious variation of the claimed subject matter of independent claims patent US 11,101,927 because both recite a limitation such as 
“wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and N is a positive integer greater than or equal to 2” for encoding or decoding according to target base graph.  

The different is that the current application recite “sending an indication information to a terminal device” instead of “receiving an indication information by a terminal device”. 

Abu-Surra et al (US 2010/0,100,791) in figure disclose that the information transmitted by encoder at transmitter device would be receive by a decoder at receiver device. 

 As such, it would have been obvious to incorporate a device of Abu-Surra in order for the system to transmit and receive the information
(Abu-Surra, Fig. 2A and 2B)

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 9 and 17 recite(s) the abstract limitations such as “wherein the indication information is used for determination of a target base graph for performing low-density parity-check (LDPC) encoding or decoding, wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and N is a positive integer greater than or equal to 2, performing, by the device, LDPC encoding or decoding based on the target base graph” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mental processes.  Except for the recitation of generic computer processor such as “an apparatus, comprising: one or more processors; and a memory coupled to the one or more processors, wherein the memory stores a program to be executed by the one or more processors, the program including instructions for” and “a non-transitory computer readable medium storing instructions that are executable by a computer, wherein the instructions comprise instructions for” (see claims 9 and 17)  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  

The mental process can performing encoding or decoding according to a target base graph wherein the target base graph is derived from the indication information.  In other words, the mental process can performing encoding or decoding according the indication information

This judicial exception is not integrated into a practical application under Step 2A Prong 2.  

The recited steps of "sending, by a device, indication information to a terminal device" are extra-solution activity to the judicial exception, and hence these features are not indicative of integration into a practical application.

The recited steps of "performing, by the device, LDPC encoding or decoding based on the target base graph" are extra-solution activity to the judicial exception, and hence these features are not indicative of integration into a practical application because Applicant does not provide an input data so that it can encoded or decoded.

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “an apparatus, comprising: one or more processors; and a memory coupled to the one or more processors, wherein the memory stores a program to be executed by the one or more processors, the program including instructions for” and “a non-transitory computer readable medium storing instructions that are executable by a computer, wherein the instructions comprise instructions for” (see claims 9 and 17)  for encoding. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-20 do not recite any additional elements except a generic processor such as “an apparatus, comprising: one or more processors; and a memory coupled to the one or more processors, wherein the memory stores a program to be executed by the one or more processors, the program including instructions for” and “a non-transitory computer readable medium storing instructions that are executable by a computer, wherein the instructions comprise instructions for” (see claims 9 and 17)  for encoding.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

In summary, the recited claims receive or send an indication information data but the recited claims do not provide an output data after encoding/decoding so that can be useful for the system.  It does not indicate what input data is being encode or decode and it does not use the encoded data or the decoded data at all. 

The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 17 recite a limitation such as “wherein the indication information is used for determination of a target base graph”

The recited limitation such as “wherein the indication information is used for determination of a target base graph” renders this limitation indefinite because Applicant fails to provide a method of determining the “indication information” into a target base graph “wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and N is a positive integer greater than or equal to 2” in the recited claims.

In addition, the recited limitation such as “wherein the indication information is used for determination of a target base graph” is being rejected under 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a method of determining the received “indication information” into  “wherein the target base graph is from N Raptor-like LDPC base graphs, a first base graph and a second base graph are any two of the N Raptor-like LDPC base graphs, a quantity of columns corresponding to information bits comprised in the first base graph is different from a quantity of columns corresponding to information bits comprised in the second base graph, an intersection between code lengths supported by the first base graph and code lengths supported by the second base graph is not empty, an intersection between code rates supported by the first base graph and code rates supported by the second base graph is not empty, and N is a positive integer greater than or equal to 2”

Claims 1, 9 and 17 recite a limitation such as “performing, by the device, LDPC encoding or decoding based on the target base graph”

The recited limitation such as “performing… LDPC encoding or decoding based on the target base graph” renders this limitation indefinite because Applicant fails an input data so that it can be encoded and decoded according to the target base graph.   As such, it is unclear what input data is required for encoding and decoding.

Where is the input data for encoding and decoding?
What data is used for encoding and decoding?

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111